Citation Nr: 1541171	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  15-06 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected tinea pedis with onychomycosis, bilateral feet.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


There is no claim that this service-connected disability precludes gainful employment and thus, the Board does not find that the record has raised an implied claim for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Tinea pedis has been manifested as superficial peeling skin in small patchy areas over the plantar feet and maceration between the toes affecting less than 5 percent of the entire body surface area, and is not productive of disfigurement or nervous or systemic manifestations; and does not require corticosteroids or other immunosuppressive drugs.

2.  Onychomycosis has been manifested with nail dystrophy for all 10 toe nails with discoloration.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating for tinea pedis with onychomycosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in November 2012, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim in August 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's bilateral foot tinea pedis with onychomycosis disability claim is based on the assignment of an initial rating following an initial award of service connection for bilateral foot tinea pedis with onychomycosis.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

The Veteran's tinea pedis with onychomycosis is rated noncompensable disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Such diagnostic criteria provides that dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

Although acknowledging the criteria pertaining to Diagnostic Codes 7800-7805, the Board notes that the Veteran's service-connected tinea pedis with onychomycosis has not been manifested by any scarring or disfigurement therefore, dermatitis is the predominant disability.  Therefore, Codes 7800, 7801, 7802, 7803, 7804 and 7805 are not for application with regard to this issue. 

Pursuant to Diagnostic Code 7806, dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body, more than 40 percent of exposed areas are affected, or if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Dermatitis or eczema covering 20 to 40 percent of the entire body, affecting 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body; affecting at least 5 percent, but less than 20 percent, of exposed areas; or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

VA treatment records note that the Veteran has a history of foot pain, dermatophytosis of the nails, and osteoarthrosis, localized primary, involving the ankle and foot.  A March 2012 Durham VAMC treatment note shows that the Veteran complained of painful callus tissue bilaterally which he reported had been present since 1972.  On examination, bilaterally, the Veteran's nails were noted as thickened, dystrophic, brittle and opaque with debris.  The podiatrist recommended debridement of lesions on the right foot and prescribed orthotics.  The Veteran was assessed with pes planus, plantar Keratomas, DJD 1st MTP right and left, gouty arthritis, and onychomycosis.  While there were some treatment notes that mentioned the Veteran had calluses on his feet with no associated rashes, bumps, bruises, lesions, dryness, or pruritus, there is no other treatment for tinea pedis with onychomycosis in the associated VA treatment records.  

Private treatment records reflect that the Veteran was referred to the Boice-Willis Clinic's podiatry department.  Specifically, in a statement dated August 2, 2013, Dr. G.M.S. states that the Veteran was seen by Dr. C.P. for painful flat feet with constant formation of calluses and corns, and was fitted for orthotics by his VA healthcare provider due to fallen arches.  Additionally, Dr. G.M.S. stated that the Veteran has chronic gouty arthritis most notably in his feet.  

At the August 2013 VA examination, the Veteran reported that his bilateral foot condition began in service and has worsened.  He stated that his calluses and corns reoccur despite pairing with a scalpel, sanding the affected areas, and using moisturizer.  The examiner diagnosed tinea pedis with onychomycosis, callus on the left 1st toe, and corns.  The examiner noted that the Veteran did not have any systemic manifestations due to a skin disease, and that the Veteran used prescription lotions for his corns and calluses.  No other treatments or procedures other than systemic or topical medications were used in the past 12 months, and the Veteran had no debilitating episodes due to his skin conditions.  On physical examination, infection of the skin was zero percent of exposed area, and less than 5 percent of total body area.  The examiner described the appearance and location of the Veteran's tinea pedis as superficial peeling skin in small patchy areas over the plantar feet and maceration between the toes.  Onychomycosis was described as nail dystrophy for all 10 toe nails with discoloration.  The examiner noted bilateral corns and a left 1st toe callus that was nontender.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.

The Board has considered lay statements from the Veteran and family members.  The Veteran has reported that his service-connected bilateral foot condition is painful and has limited his ability to function.  A November 2013 statement from Dr. K.U., reflects that the Veteran reported that he was unable to run and play with his children when they were younger, and he is no longer able to dance or exercise with his spouse as a result of foot pain.  An April 2014 statement from the Veteran's spouse notes that he complained of foot pain for many years and how difficult it was standing and working eight hours or more.  

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected bilateral foot tinea pedis with onychomycosis.  However, a compensable rating is not warranted under the skin criteria.  As detailed above, his tinea pedis/onychomycosis does not affect at least 5 percent of the entire body or at least 5 percent of the exposed areas affected.  He has not undergone intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board acknowledges that he has undergone topical therapy, but this does not warrant a compensable rating.  The Board has considered other diagnostic codes for possible application; however, there is no diagnostic criteria that could provide for a compensable disability rating in light of his tinea pedis/onychomycosis manifestations.  Furthermore, the medical evidence of record reflects that the Veteran has been diagnosed with, and treated for, other foot conditions which he is not service connected for that cause him pain.  

Finally, the Board further finds that an extraschedular rating is not warranted as the Veteran's rating clearly contemplates the Veteran's level of his service-connected disability and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).  In addition, the record does not reflect that there is any marked interference with employment or any impairment that required recurrent hospitalizations.  Therefore, the Board finds that referral for extraschedular consideration is not warranted.

Accordingly, because the preponderance of the evidence is against the claim for a higher rating for tinea pedis on a schedular basis, the benefit-of-the- doubt doctrine does not apply, and the claim must be denied.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for service-connected tinea pedis with onychomycosis, bilateral feet, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


